DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Election/Restrictions
Applicant’s election without traverse of Group II (claims 12-16) in the reply filed on July 29, 2022 is acknowledged.


Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14, there lacks antecedent basis for “the first weight”.  Appropriate correction is required.
!!!NOTE EXAMINER IS ASSUMING CLAIM 14 DEPENDING ON CLAIM 13 IN REJECTION BELOW!!!


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 12, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9, 12 of U.S. Patent No. 11025797 to Bai in view of US Patent Application Publication Pub. No. US 20150156369 to Reed further in view of US Patent Application Publication Pub. No. US 20180276781 to Oliveria. 

           Regarding claim 12
 Claim 9 of US 11025797
An image processing method comprising:
9. A method of generating a detection grade for a 3D object comprising plural panels, comprising:
the 3D package packaging including plural panels that adjoin each other defining plural pairs of adjoining panels;

defining plural pairs of adjoining panels associated with the 3D object
determining an encoded signal detectability score for each of the pairs of adjoining panels
determining an encoded signal detectability grade for each of the plural pairs of adjoining panels from the grayscale image representation
combining the encoded signal detectability scores to yield a net score for the package
combining the grades to yield a net detection grade for the 3D object





However Bai does not disclose 3D object being a package; obtaining a digital file representing a 3D package, the 3D package comprising an encoded signal printed on at least two (2) of the plural panels.
        Reed discloses 3D object being a package, obtaining a digital file representing a 3D package, the 3D package comprising an encoded signal printed on at least two (2) of the plural panels (paragraph 80, 83, 95, 165; digital package file is received for 3D package in which information signal is printed on almost every panel/surface if at 100% coverage (at least two panel)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Bai as taught by Reed to provide printing of encoded data on the panels of 3D object.
        The motivation to combine the references is to improve detection capability by placing encoded watermark in as much surface areas of the 3D package so that the redundant watermark will improve detection (paragraph 95, 109).

However Bai does not disclose the encoded signal detectability score being dependent on characteristics of the encoded signal.
        Oliveria discloses the encoded signal detectability score being dependent on characteristics of the encoded signal (paragraph 15-17, 45; watermark signal (encoded signal) detectability score depends on contrast of watermark (characteristic)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Bai as taught by Oliveria to provide score defined in terms of characteristics of the encoded data.
        The motivation to combine the references is to improve detection of encoded signal data by adjusting the capturing device parameter in association with change in score value of the encoded signal (paragraph 39).


.
           Regarding claim 21
Claim 9 and 12
A non-transitory computer readable medium comprising instructions stored thereon that, when executed by one or more multi-code processors, cause said one or more multi-core processors to perform the following acts:
12. A non-transitory medium comprising instructions stored thereon to configure a multi-core processor to perform the method of claim 9.


the 3D package including plural panels that adjoin each other 
defining plural pairs of adjoining panels;

(claim 9)  
defining plural pairs of adjoining panels associated with the 3D object; 
determining an encoded signal detectability score for each of the pairs of adjoining panels
determining an encoded signal detectability grade for each of the plural pairs of adjoining panels from the grayscale image representation (claim 9)
combining the encoded signal detectability scores to yield a net score for the 3D package.

and combining the grades to yield a net detection grade for the 3D object.


However Bai does not disclose 3D object being a package; obtaining a digital file representing a 3D package, the 3D package comprising an encoded signal printed on at least two (2) of the plural panels.
          Reed discloses 3D object being a package; obtaining a digital file representing a 3D package, the 3D package comprising an encoded signal printed on at least two (2) of the plural panels (paragraph 83, 95, 165; digital package file is received for 3D package in which information signal is printed on almost every panel/surface if at 100% coverage (at least two panel)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Bai as taught by Reed to provide printing of encoded data on the panels of 3D object.
        The motivation to combine the references is to improve detection capability by placing encoded watermark in as much surface areas of the 3D package so that the redundant watermark will improve detection (paragraph 95, 109).

However Bai does not disclose the encoded signal detectability score being dependent on characteristics of the encoded signal.
          Oliveria discloses the encoded signal detectability score being dependent on characteristics of the encoded signal (paragraph 15-17, 45; watermark signal (encoded signal) detectability score depends on contrast of watermark (characteristic)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Bai as taught by Oliveria to provide score defined in terms of characteristics of the encoded data.
        The motivation to combine the references is to improve detection of encoded signal data by adjusting the capturing device parameter in association with change in score value of the encoded signal (paragraph 39).




Claim 16, 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9, 12 of U.S. Patent No. 11025797 to Bai in view of US Patent Application Publication Pub. No. US 20150156369 to Reed further in view of US Patent Application Publication Pub. No. US 20180276781 to Oliveria further in view of US Patent Application Publication Pub. No.  US 20030128861 TO Rhoads.

           Regarding claim 16, Bai in view of Reed further in view of Oliveria does not disclose the method of claim 12 in which the characteristics comprise an orientation metric and a message metric.
          Rhoads discloses in which the characteristics comprise an orientation metric and a message metric (paragraph 80, 83-84; attribute (characteristics) of watermark includes orientation and message (metrics)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Bai in view of Reed further in view of Oliveria as taught by Rhoads to provide determination of encoded signal characteristics.
        The motivation to combine the references is to provide detection of encoded watermark signals and extraction of message data based on orientation attribute  (paragraph 22-28, 87).





           Regarding claim 25, Rhoads discloses the non-transitory computer readable medium of claim 21 in which the characteristics of the encoded signal comprise an orientation metric and a message metric (paragraph 80, 83-84; attribute (characteristics) of watermark includes orientation and message (metrics)).


Claim 12, 21, 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9, 23, 26 of U.S. Patent No. 10382645 to Bai in view of US Patent Application Publication Pub. No. US 20150156369 to Reed further in view of US Patent Application Publication Pub. No. US 20180276781 to Oliveria. 

           Regarding claim 12
Claim 9
12.  An image processing method comprising:
the 3D package packaging including plural panels that adjoin each other defining plural pairs of adjoining panels;

9. A method of generating a detection grade for a 3D object comprising plural panels, comprising:
 defining plural pairs of adjoining panels;

determining an encoded signal detectability score for each of the pairs of adjoining panels
determining an encoded signal detectability grade for each of the pairs of adjoining panels from the transformed grayscale image
combining the encoded signal detectability scores to yield a net score for the package.

and combining the grades to yield a net detection grade for the 3D object.




However Bai does not disclose 3D object being a package; obtaining a digital file representing a 3D package, the 3D package comprising an encoded signal printed on at least two (2) of the plural panels.
        Reed discloses 3D object being a package; obtaining a digital file representing a 3D package, the 3D package comprising an encoded signal printed on at least two (2) of the plural panels (paragraph 83, 95, 165; digital package file is received for 3D package in which information signal is printed on almost every panel/surface if at 100% coverage (at least two panel)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Bai as taught by Reed to provide printing of encoded data on the panels of 3D object.
        The motivation to combine the references is to improve detection capability by placing encoded watermark in as much surface areas of the 3D package so that the redundant watermark will improve detection (paragraph 95, 109).

However Bai does not disclose the encoded signal detectability score being dependent on characteristics of the encoded signal.
           Oliveria discloses the encoded signal detectability score being dependent on characteristics of the encoded signal (paragraph 15-17, 45; watermark signal (encoded signal) detectability score depends on contrast of watermark (characteristic)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Bai as taught by Oliveria to provide score defined in terms of characteristics of the encoded data.
        The motivation to combine the references is to improve detection of encoded signal data by adjusting the capturing device parameter in association with change in score value of the encoded signal (paragraph 39).
 



           Regarding claim 21
 Claim 26
21.  A non-transitory computer readable medium comprising instructions stored thereon that, when executed by one or more processors, cause said one or more processors to perform the following acts:

26. A non-transitory computer readable medium comprising instructions stored therein that, when executed by one or more processors, cause the one or more processors to perform the following acts:
the 3D package including plural panels that adjoin each other
 defining plural pairs of adjoining panels;

defining plural pairs of adjoining panels;
determining an encoded signal detectability score for each of the pairs of adjoining panels
determining an encoded signal detectability grade for each of the pairs of adjoining panels from the transformed grayscale image;
combining the encoded signal detectability scores to yield a net score for the 3D package.

combining the grades to yield a net detection grade for a 3D object associated with the digital design


However Bai does not disclose 3D object being a package; multi-core processor, obtaining a digital file representing a 3D package, the 3D package comprising an encoded signal printed on at least two (2) of the plural panels.
          Reed discloses 3D object being a package;  multi-core processor, obtaining a digital file representing a 3D package, the 3D package comprising an encoded signal printed on at least two (2) of the plural panels (paragraph 182; multicore processors executing; paragraph 83, 95, 165; digital package file is received for 3D package in which information signal is printed on almost every panel/surface if at 100% coverage (at least two panel)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Bai as taught by Reed to provide printing of encoded data on the panels of 3D object.
        The motivation to combine the references is to improve detection capability by placing encoded watermark in as much surface areas of the 3D package so that the redundant watermark will improve detection (paragraph 95, 109).

However Bai does not disclose the encoded signal detectability score being dependent on characteristics of the encoded signal.
       Oliveria discloses the encoded signal detectability score being dependent on characteristics of the encoded signal (paragraph 15-17, 45; watermark signal (encoded signal) detectability score depends on contrast of watermark (characteristic)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Bai as taught by Oliveria to provide score defined in terms of characteristics of the encoded data.
        The motivation to combine the references is to improve detection of encoded signal data by adjusting the capturing device parameter in association with change in score value of the encoded signal (paragraph 39).




           Regarding claim 26
 Claim 23
26.  A system comprising:
the 3D package including plural panels that adjoin each other 
means for defining plural pairs of adjoining panels;

23. An image processing system for generating a detection grade for a 3D object comprising plural panels
defining plural pairs of adjoining panels;
means for determining an encoded signal detectability score for each of the pairs of adjoining panels
determining an encoded signal detectability grade for each of the pairs of adjoining panels from the transformed grayscale image
means for combining the encoded signal detectability scores to yield a net score for the 3D package
; and combining the grades to yield a net detection grade for the 3D object.



However Bai does not disclose 3D object being a package; memory for storing a digital file representing a 3D package, the 3D package comprising an encoded signal printed on at least two (2) of the plural panels.
      Reed discloses 3D object being a package; memory for storing a digital file representing a 3D package (paragraph 124, 166, 169; storage location for watermark design; computer provides memory storing files) , the 3D package comprising an encoded signal printed on at least two (2) of the plural panels (paragraph 83, 95, 165; digital package file is received for 3D package in which information signal is printed on almost every panel/surface if at 100% coverage (at least two panel)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Bai as taught by Reed to provide printing of encoded data on the panels of 3D object.
        The motivation to combine the references is to improve detection capability by placing encoded watermark in as much surface areas of the 3D package so that the redundant watermark will improve detection (paragraph 95, 109).

However Bai does not disclose the encoded signal detectability score being dependent on characteristics of the encoded signal.
        Oliveria discloses the encoded signal detectability score being dependent on characteristics of the encoded signal (paragraph 15-17, 45; watermark signal (encoded signal) detectability score depends on contrast of watermark (characteristic)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Bai as taught by Oliveria to provide score defined in terms of characteristics of the encoded data.
        The motivation to combine the references is to improve detection of encoded signal data by adjusting the capturing device parameter in association with change in score value of the encoded signal (paragraph 39).


Claim 16, 25, 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9, 23, 26 of U.S. Patent No. 10382645 to Bai in view of US Patent Application Publication Pub. No. US 20150156369 to Reed further in view of US Patent Application Publication Pub. No. US 20180276781 to Oliveria further in view of US Patent Application Publication Pub. No.  US 20030128861 to Rhoads. 
           Regarding claim 16, Bai in view of Reed further in view of Oliveria does not disclose the method of claim 12 in which the characteristics comprise an orientation metric and a message metric.
          Rhoads discloses in which the characteristics comprise an orientation metric and a message metric (paragraph 80, 83-84; attribute (characteristics) of watermark includes orientation and message (metrics)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Bai in view of Reed further in view of Oliveria as taught by Rhoads to provide determination of encoded signal characteristics.
        The motivation to combine the references is to provide detection of encoded watermark signals and extraction of message data based on orientation attribute  (paragraph 22-28, 87).



           Regarding claim 25, Rhoads discloses the non-transitory computer readable medium of claim 21 in which the characteristics of the encoded signal comprise an orientation metric and a message metric (paragraph 80, 83-84; attribute (characteristics) of watermark includes orientation and message (metrics)).

           Regarding claim 30, Rhoads discloses in which the characteristics of the encoded signal comprise an orientation metric and a message metric (paragraph 80, 83-84; attribute (characteristics) of watermark includes orientation and message (metrics)).






Allowable Subject Matter
Claims 13-15, 22-24, 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Other Prior Art Cited

14. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
        US 20130223673 to Bruce.




Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

09/28/2022